Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1603
                       Lower Tribunal No. 18-21414
                          ________________


                           Samuel D. Rosen,
                                  Appellant,

                                     vs.

   Tiffany of Bal Harbour Condominium Association, Inc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Jeffrey R.
Levenson, Judge.

     Samuel D. Rosen, in proper person.

     Litchfield Cavo LLP, Geralyn M. Passaro and Lynne Wilkerson (Fort
Lauderdale), for appellee.


Before FERNANDEZ, C.J., and SCALES and GORDO, JJ.

     GORDO, J.

                      ON ORDER TO SHOW CAUSE
      Samuel D. Rosen appeals an order of final judgment in favor of Tiffany

of Bal Harbour Condominium Association, Inc. (“Tiffany”).           We have

jurisdiction. Fla. R. App. P. 9.030(b)(1)(A). We affirm the trial court’s order

without further discussion. On September 19, 2022, we ordered Rosen to

show cause why he should not be barred from further pro se filings pursuant

to State v. Spencer, 751 So. 2d 47, 48 (Fla. 1999). Rosen did not file a

response. Considering Rosen’s lack of response and for the reasons set

forth below, we conclude good cause has not been shown and order the

Clerk of this Court to reject any future pro se pleadings, petitions, motions,

documents or other filings submitted by Samuel D. Rosen unless such filings

are signed by a member of the Florida Bar in good standing.

                                      I.

      Rosen, a condominium owner at Tiffany, has previously filed a series

of lawsuits alleging Tiffany was violating its association rules, depriving its

condominium owners of their rights to elect members of the board, making

defamatory comments about Rosen and more. In June 2018, Tiffany filed a

complaint against Rosen seeking an injunction to prevent him from

harassing, intimidating and attempting to control Tiffany’s board of directors

and staff. Rosen filed an answer, affirmative defenses and counterclaims.

After Tiffany amended its complaint in February 2020, Rosen again filed an



                                      2
answer and affirmative defenses, this time raising thirty separate

counterclaims.    In the years between Tiffany’s original complaint and

amended complaint, Rosen filed over eighty motions, responses and letters

with the trial court—many of which were irrelevant to the case, reasserted

claims that were previously rejected, personally attacked opposing counsel

and accused the presiding judge of misconduct.

      Throughout the proceedings in the trial court, Rosen consistently

engaged in overly contentious and litigious behavior. As an example, Rosen

filed five motions to disqualify Tiffany’s counsel, four motions to impose

sanctions against Tiffany’s counsel and nine motions to disqualify the

different trial court judges assigned to the case. Because of the number of

contentious filings by Rosen, the trial court was delayed in resolving the

dispositive issues of the case and was often forced to reserve an entire day

to hear and rule on pending motions. Rosen has also filed at least four

petitions for a writ of prohibition before this Court. During this time, Tiffany

filed a motion to show cause why Rosen should not be declared a vexatious

litigant and/or required to have all future filings by him be made by a member

of the Florida Bar in good standing.

      The trial court held a hearing over this matter. At the hearing, both

parties presented evidence and argument regarding Rosen’s conduct. The



                                       3
trial court granted the motion to show cause finding Rosen frequently

shouted at and disparaged opposing counsel, disrupted court proceedings

and filed duplicitous motions. The trial court then entered an order finding

Rosen a vexatious litigant and directed the clerk of court to reject any further

filings by Rosen unless executed by a member of the Florida Bar.

      In June 2021, the trial court entered an order finding Rosen in contempt

of court for failing to comply with multiple court orders. As sanctions, the trial

court entered default judgment against Rosen and struck his counterclaim.

A month later, the trial court entered final judgment in favor of Tiffany. This

appeal followed. Tiffany subsequently filed a motion to declare Rosen a

vexatious appellate litigant with this Court. Rosen did not file a response.

                                       II.

      We find Rosen has engaged in filing frivolous, meritless and

successive motions, and continues to seek relief from this Court on the same

issues and arguments notwithstanding prior adverse determinations on the

merits. Rosen’s improper actions have caused this Court to expend finite

judicial resources “which could otherwise be devoted to cases raising

legitimate claims.” Jimenez v. State, 196 So. 3d 499, 501 (Fla. 3d DCA

2016) (“A legitimate claim that may merit relief is more likely to be overlooked




                                        4
if buried within a forest of frivolous claims.” (citing Philpot v. State, 183 So.

3d 410, 411 (Fla. 3d DCA 2014))).

      Rosen has also repeatedly personally attacked opposing counsel, the

presiding trial court judge and the members of this Court in his filings. 1

Rosen repeatedly calls opposing counsel a liar, refers to the trial court judge

as vicious and vindictive and twice accuses the judge of causing his heart

attack. While Rosen is not a member of the Florida Bar, he was an attorney

in New York and therefore should be aware that such unprofessional conduct

and offensive commentary towards members of the judiciary and opposing

counsel is unacceptable and warrants sanctions.            The record clearly

establishes that Rosen has continuously filed repetitious and frivolous

pleadings, thereby diminishing this Court’s ability to devote its finite

resources to the consideration of legitimate claims. See Spencer, 751 So.

2d at 48.

      We recognize the Florida Constitution provides all persons the

constitutional right of access to courts.   See Art. I § 21, Fla. Const. (“The

courts shall be open to every person for redress of any injury, and justice

shall be administered without sale, denial or delay.”). That right, however, is


1
  Rosen has stated the members of this Court are “idiots,” “morons,”
“dishonest” and “unprincipled.” He even claims, “when I die and go to hell, I
want to see the entire 3rd DCA panel there to greet me!”

                                       5
not unfettered. “A litigant’s right to access may be properly restricted if the

litigant is abusing the legal process.” Brown v. Miami-Dade Cnty., 319 So.

3d 81, 83 (Fla. 3d DCA 2021). A pro se litigant “abuses the right to pro se

access by filing repetitious and frivolous pleadings, thereby diminishing the

ability of the courts to devote their finite resources to the consideration of

legitimate claims.” Spencer, 751 So. 2d at 48.

      “This Court has the inherent authority and duty to strike a balance

between a pro se litigant’s right to participate in the judicial process and a

pro se litigant’s abuse of the judicial process.” Jimenez, 196 So. 3d at 501.

We find this duty clear in this case as in this appeal alone, Rosen has filed

duplicative emergency motions for partial summary disposition, motions to

stay, motions to disqualify the entire Court from ruling on the instant appeal

and multiple motions for rehearing on these motions reasserting previously

denied arguments. Rosen has previously been cautioned by this Court in

multiple orders that continued repetitive and frivolous filings could result in

an order prohibiting him from further pro se filings.

                                      III.

      Accordingly, we hereby prohibit Rosen from appearing before this

Court as an appellant or petitioner unless represented by a member of the

Florida Bar in good standing. The Clerk of this Court is directed to reject any



                                       6
future pro se pleadings, petitions, motions, documents or other filings

submitted by Samuel D. Rosen unless such filings are signed by a member

of the Florida Bar in good standing.

     Affirmed and so ordered.




                                       7